Mr. Justice Baker delivered the opinion of the court: The questions of fact involved in this suit have been conclusively settled adversely to appellant by the judgments of the circuit and Appellate Courts. Judging from the arguments of counsel and the evidence appearing in the record, at least two principal defenses to the action were interposed in the trial court: First, want of power in the county to borrow money and issue a warrant for the amount so borrowed; and second, payment by the county. It does not appear, however, upon which of these two theories of defense the finding of the court against the plaintiff was based. Appellant claims in this court that the trial court erred in that it admitted incompetent testimony in behalf of appellee and excluded competent testimony offered in his behalf, but he does not indicate what these supposed errors are, or suggest why or wherein any error was committed. We cannot, therefore, consider this assignment of error. (Rice v. Heap, 151 Ill. 264; Chicago City Railway Co. v. Van Vleck, 143 id. 480; Razor v. Razor, 142 id. 375.) And even if the specific grounds of objection were pointed out in this court it would avail nothing, for although general errors were assigned in the Appellate Court which would cover erroneous rulings in admitting or refusing to admit testimony, yet the attention of that court was called to no rulings in that behalf claimed to be erroneous. The Appellate Court, then, knew not where to look for the alleged errors or in what they were supposed to consist. This was a waiver and abandonment, on the part of appellant, of that assignment of error. Supposed errors waived or abandoned in the Appellate Court cannot be revivified in this court and raised here for the first time. Goldie v. Werner, 151 Ill. 551; Harris v. Shebek, id. 287; Wabash, St. Louis and Pacific Railway Co. v. McDougal, 113 id. 603. To the trial court, before whom the cause was heard without 'the intervention of a jury, no written propositions of law were submitted to be held as applicable to or governing the case, thus raising questions of law. Appellant insists that the Appellate Court did not decide all the questions of fact submitted to it, and urges such alleged failure for error. There is nothing in the judgment order of that court to show that all the questions of fact submitted for its determination were not passed upon, and error cannot, of course, be assigned on the opinion of the Appellate Court. We cannot inquire whether there is error in the language used in the opinion filed by that court, but only whether there is error in the rendering of the judgment. Ohio and Mississippi Railway Co. v. Wangelin, 152 Ill. 138; Pennsylvania Co. v. Versten, 140 id. 637. There, being thus no question of law properly before us for consideration, we cannot do otherwise than affirm the judgment of the Appellate Court, which we accordingly Judgment affirmed.